DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner acknowledges the applicants amendments to claim 1, 13 and 15-18 and canceling of claims 2-10.
The applicant has elected with traverse, group I and the species: Trigonella foenum as an insulin regulator for species 1, Garcinea cambogia as a blood sugar regulator for species 2, Tribulus terrestris as a cholesterol lowering agent for species 3, Trachyspermum ammi as a prolactin regulator for species 4, Putranjiva roxburghii as a cyst shrinking component for species 5, Ocimum sanctum and Glycyrrhiza glabra as an androgen regulator for species 6, Sesamum indicum as an adrenal gland regulator for species 7, Oryza sativa as an inositol containing component for species 8, and Prumus amygdalus as a binder for species 9, in the reply filed on 04/06/2021 .
Claims 11 and 19-20 stand withdrawn as being drawn to a nonelected species and invention.
Claims 1 and 12-18 are being examined on the merits.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. This rejection is maintained with slight modifications to take into account the amendments made to the claims filed on 07/27/2021.
 The claims recite Trigonella foenum, Garcinea cambogia, Tribulus terrestris, Trachyspermum ammi, Putranjiva roxburghii, Ocimum sanctum, and Glycyrrhiza glabra, Sesamum indicum, Oryza sativa, Prunus amygdalus or these plants as powdered plant parts or plant extracts. These plants, plant parts or plant extracts are considered the judicial exceptions because they either are the same plants found in nature or consist of the same components that are naturally found within those plants which they come from.
The claims recite the naturally occurring plants or components found within plants. Plants are nature-based and thus are judicial exceptions. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds 
 This judicial exception is not integrated into a practical application because the additional element that is a pharmaceutically acceptable excipient (claim 1) or, that claims the plants or plant components (extracts or powders plant parts) at certain concentrations (claims 11-12), or the additional element that limits the excipient (claim 13) or the formulation (a polyherbal infusion, smoothie health drink, syrup, or suspension) (claim 14) does not further limit the judicial exceptions in such a way that would change them structurally or functionally. The additional excipients listed can all also be nature-based products (water, sugars, cellulose, etc.) and the formulation types listed don’t change the judicial exceptions in such a way that would alter any structural components or allow for a change in function and does not incorporate them into a practical application. Such integration for a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited.

Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Claim Objections
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, and including only the elected species as the examination has not yet been extended to the non-elected species, and including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding the 101 rejection, Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. The applicant argues that the combination of extracts creates a synergistic blend and points to figures 1-6 and experiment 3 of the instant invention for evidence, however this does not appear to be the case. A proper test for synergism would be comparing each individual component individually and at the same concentration for a specific property and then testing all components together to see if the sum of all the components is greater than their individual parts. This experiment does not show this data and thus it cannot be said that there is synergistic activity. Each individual plant extract has a specific property or activity which when combined into a single composition would create a composition with those added activities. The composition can be said to have an additive effect rather than synergistic, but this property would be expected. The experiment may show that the herbal components have similar functional groups however this does not equate to synergism. 
The safety and efficacy of the composition are further discussed by the applicant but these components do not affect this particular instant invention in overcoming the 35 U.S.C. 101 rejection. The applicant would need to show that there has been some markedly different characteristics which have been contributed to the judicial exceptions as explained above and not necessarily showing that the components have a property which would be inherent to the claimed judicial exceptions or that the combined judicial exceptions are safe when combined.  





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB A BOECKELMAN 
Examiner, Art Unit 1655                                                                                                                                                                                           




/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655